DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a supplement office action in response to applicant' telephone inquiry of the status of claims 16 and 17 regarding the last Office action, the following corrective action is taken.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.
A corrected copy of the last Office Action is enclosed.

Response to Arguments
Applicant's arguments, pgs. 12 – 13 filed on 5/31/22, have been fully considered but they are not persuasive. Regarding applicant’s argument, “Markarians discloses a switchgear having tubes (FR) for guiding an endoscope to an optical window, but no switchgear with an observation system disposed in the housing”, Examiner respectfully asserts that switches are located within each SG or TG as recited in at least the abstract of Markarians (‘535). 
Regarding applicant’s argument, “the observation system is disposed in the installation housing”, Examiner respectfully asserts that claim 1 recites an observation system disposed at said installation housing. “At” does not mean in. At merely means near. 
Regarding applicant’s argument, “In a combination of Markarians and Go, there would be still some parts of the fiber-optic system and the observation system outside the installation housing”, Examiner respectfully asserts that claim 1 recites the fiber system leading from said outer side, thus not requiring the entirety of the fiber optic system to be within the installation housing. Furthermore, the observation system is disposed at, not necessarily fully within the installation housing.

Regarding the misidentified references in the rejection, this rejection is being made non-final with the art cited correctly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Markarians (EP 0805535 A2) in view of Go (WO 83/02166 A1).

In Re claims 1 – 4, 7 – 9, 12, ‘535 teaches a switchgear, comprising: an optical monitoring system for examining switchgear switching positions (as per rejection above, the limitations below anticipate the claimed system); an installation housing (SF) having an outer side (@ FO1 – FO3); an encapsulated housing (SG2 or TG1) disposed in said installation housing, said encapsulated housing having a region with a first transparent window (abstract, par. 0004 of translation); at least one isolating switch (par. 0003 and 0004) accommodated in said encapsulated housing; a fiber-optic system (FR1) leading from said outer side of said installation housing (fig. 1) to said first transparent window. Furthermore, ‘166 teaches an endoscope that traverses tube FR; wherein said at least one isolating switch is at least a three-position, three-phase switch (par. 0010), and all three switching positions of said at least one three-position switch are configured to be captured as an image through said first transparent window (par.0002); an eyepiece (4); 
‘535 is expressly silent to an observation system disposed at said installation housing;
said fiber-optic system including at least one first fiber bundle having a first end and a second end, said at least one first fiber bundle configured to capture an optical picture of said at least one isolating switch through said first transparent window and transmit the optical picture to said observation system disposed at said first end; said fiber-optic system including at least one second fiber bundle having a third end and a fourth end; and a light source emitting light to be guided from said third end to said fourth end in a region of said first transparent window and to be guided through said first transparent window; imaging optics in said region; and a removable module.

‘166 teaches an endoscope (pg. 3 of translation) with an observation system (4) with a first fiber bundle (3, as bundle means more than one fiber) having first and second ends (fig. 3) configured to capture an image (from 6 to 4) and transmit the image to the observation system (4) and a second fiber bundle (1 as bundle means more than one fiber) having third and fourth ends (fig. 3). Furthermore, ‘166 teaches a light source (5) emitting light to be guided from said third end to said fourth end (fig. 3) to illuminate an object (5) and imaging optics (2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the endoscope configuration of ‘166 as the endoscope of ‘535 whereby bundle 3 captures an optical picture of said at least one isolating switch through said first transparent window, having the imaging optics 2 in a region of the transparent window and observation system 4 protruding from installation housing to view a position of the switch, the light source 5 emitting light to be guided from said third end to said fourth end in a region of said first transparent window and to be guided through said first transparent window, when the endoscope is inserted into tube FR1, thus observation, fiber-optic and imaging optics systems are removable as a connected module, so as to accurately and with great quality, observe the state of the three position switch and its positions by temporary insertion into FO1 and FR1 as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 5, the previous combination is silent to light-coupling device as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a lens to focus light from 5 into 1a of 1 so as to ensure the maximum amount of light coupling into fiber bundle 1.

In Re claim 6, the previous combination teaches wherein said light source is disposed in a region of said third end of said second fiber bundle (fig. 3 of ‘166), but is silent to said light source is configured to be supplied with electricity from said installation housing.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a power supply in the installation housing supplying the light source as it allows for a convenient electrical connection thus alleviating the need for external power sources during system checks as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

 In Re claims 10 and 11, the previous combination is silent to reference markings as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use markings on the observation system so as to ensure that the switch is in its proper position and operating correctly thus allowing for a more accurate switchgear.

In Re claims 13 – 15, the previous combination is silent to the exact number if fibers as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the number of fibers claims so as to allow for a more accurate image reaching the viewer to better determine the position of the switch and to adequately illuminate the switch for viewing the image as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Markarians (EP 0805535 A2) in view of Go (WO 83/02166 A1) and further in view of Mueller et al. (DE 10330177 A1).

The previous combination teaches the switchgear of claim 1 as previously discussed above but is silent to wherein said second fiber bundle is divided at said fourth end into individual fibers, said individual fibers being disposed in a ring around said first fiber bundle; or wherein said fiber optics system includes imaging optics with a lens disposed at said fourth end, said second fiber bundle has fibers, said fibers being disposed in a ring around said lens.
‘177 teaches enclosing a fiber bundle in a ring shaped of illuminating fibers so as to save space and allow for uniform brightness of the object being illuminated (pg. 4 2nd par. of translation). Furthermore, ‘177 teaches placing a lens in the beam path at the object (pg. 3 of translation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second fiber bundle of the previous combination to form a ring as claimed, along with placement of a lens at the forth end (around doesn’t mean surround just near) so as to save space and allow for uniform brightness of the object being illuminated and ensure optimum optical coupling to the viewer. 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874